Citation Nr: 1735504	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness. 

2.  Entitlement to service connection for a left lower extremity disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness. 

3.  Entitlement to service connection for a right elbow disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness. 

4.  Entitlement to service connection for a left elbow disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness. 

5.  Entitlement to service connection for a right shoulder disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for a left shoulder disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1989 to February 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO in Waco, Texas.  

After the issuance of the statement of the case in February 2010, which addressed service connection for anxiety, posttraumatic stress disorder, an eye disorder, a sleep disorder, chronic fatigue syndrome, a skin disorder, a bilateral lower extremity disorder, a bilateral elbow disorder, a bilateral shoulder disorder, and a dental disorder, in the Veteran's March 2010 substantive appeal, via VA Form 9, the Veteran explicitly stated that he was only appealing service connection for a bilateral lower extremity disorder, a bilateral elbow disorder, a bilateral shoulder disorder, and a dental disorder.  Subsequently, an April 2015 supplemental statement of the case and a July 2017 appellant's brief each addressed service connection for a bilateral lower extremity disorder, a bilateral elbow disorder, a bilateral shoulder disorder, and a dental disorder.  As the Veteran specifically limited the appeal, via an March 2010 VA Form 9, the issues of service connection for anxiety, posttraumatic stress disorder, an eye disorder, a sleep disorder, chronic fatigue syndrome, and a skin disorder previously denied by the RO was not otherwise perfected, and no new and material evidence was received during the one year appeal period following the decision.  See 38 C.F.R. § 3.156(b) (2016); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Service Connection for Bilateral Lower Extremity Disorder, 
Bilateral Elbow Disorder, and Bilateral Shoulder Disorder 

A remand is required in this case to ensure that there is a complete record upon which to decide the claims for service connection for a bilateral lower extremity disorder, a bilateral elbow disorder, and a bilateral shoulder disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran contends that current joint pains, including bilateral lower extremity pain, bilateral elbow pain, and bilateral shoulder pain, are related to service.  The Veteran has not contended that any of this pain was caused by an injury in service, but instead seeks presumptive service connection for a bilateral lower extremity disorder, a bilateral elbow disorder, and a bilateral shoulder disorder based on service during the Gulf War.  The service personnel records reflect that the Veteran served in Southwest Asia during the Persian Gulf War; therefore, he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317 (2016).  
In this case, the Board has broadened the appeal to include the theory of presumptive service connection as due to a qualifying chronic disability (see 
38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illnesses that is defined by a cluster of signs or symptoms.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Significantly, as discussed below, no VA examiner has addressed whether the claimed orthopedic disorders are part of a "medically unexplained chronic multisymptom illness."  In this regard, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was afforded a VA general examination in September 2009.  At the conclusion of the September 2009 VA examination, the VA examiner assessed numbness of the bilateral lower extremities, chronic joint pain, and diagnosed epicondylitis of the elbows; however, the September 2009 VA examiner did not provide an opinion regarding the etiology of the disorder, and did not address whether the claimed orthopedic disorders are part of a "medically unexplained chronic multisymptom illness."  The evidence of record includes current joint pain and fatigue, and VA has not provided an adequate examination report to address whether current joint pain is attributable to a known clinical diagnosis.  For these reasons, the Board finds that a remand for adequate examination of the claimed disorders is warranted.  See Barr, 21 Vet. App. at 311-12; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007). 





Service Connection for Dental Disorder 

The Veteran also contends that a dental disorder is related to service.  Specifically, the March 2010 substantive appeal reflects that the Veteran wrote that a dental disorder, to include the loss of filings and pain, was due to service.  

An April 1989 service treatment record reflects surgical removal of the right first molar.  A June 2012 VA treatment record reflects a missing rear tooth.  The Board finds that it unclear from the evidence of record whether the Veteran has a current diagnosed dental disability.  Further, there is some evidence the claimed dental disorder is related to active service.  From a review of the service treatment records, the Veteran appears to have had dental treatment throughout service.  Also, a VA medical examination with a medical opinion has not been provided to determine whether the claimed dental disorder, to include the loss of fillings and pain, is due to service.  As there remains some question as to the etiology of the claimed dental disorder, to include pain, a VA examination will be provided.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment (medical) records pertaining to orthopedic and dental treatment, not already of record.  

2.  Schedule an appropriate VA examination to assist in determining the nature and etiology of the claimed joint disorders.  The examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98-010).  The purpose of the examination is to obtain information as to the nature and etiology of claimed joint symptoms and disabilities. 

After the review of the claims file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should render diagnoses (to include, but not limited to, arthritis of the elbows and shoulders) that correlate with the reported symptoms of multiple joint pain and numbness (to the extent possible) then offer the following opinions:

a)  For each diagnosis identified, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to his military service?

b)  Notwithstanding any diagnosis identified, is the joint disorder a "medically unexplained chronic multisymptom illness?"  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

3.  Schedule a VA dental examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

a)  Identify any current dental disorders, to include any tooth loss.

b)  For each identified dental disorder, is it at least as likely as not (a 50 percent or greater probability) that any identified dental disorder is related to active military service? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. 


4.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).






_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




